Citation Nr: 1008723	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-03 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for left inguinal 
hernia.

2.	Entitlement to service connection for melanoma.

3.	Entitlement to service connection for hypertensive 
vascular disease (HVD).

4.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to undiagnosed 
illness.

5.	Entitlement to service connection for disability 
manifested by abdominal pain, to include as due to 
undiagnosed illness.

6.	Entitlement to service connection for disability 
manifested by diarrhea, to include as due to undiagnosed 
illness.

7.	Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to undiagnosed illness.  

8.	Entitlement to service connection for residuals of left 
rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Navy from June 1969 to May 1973 and as a U.S. Army 
Reservist from November 1990 to June 1991.  His military 
personnel records show that he was deployed in the Southwest 
Asia Theater of operations from December 1990 to June 1991.  
He had additional periods of service with the U.S. Navy 
Reserve, New Mexico Army National Guard and U.S. Army Reserve 
until March 1998.  Further additional Reserve service, from 
March 1998 to March 2003, has not been verified.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2009 the case was remanded 
to the RO for additional notice and evidentiary development..  

The issue of service connection for residuals of a left 
rotator cuff tear is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.  



FINDINGS OF FACT

1.	A left inguinal hernia was not manifested during the 
Veteran's active service or until several years thereafter, 
and is not shown to be related to his service or to any event 
therein.  

2.	Melanoma was not manifested during the Veteran's active 
service or until several years thereafter, and is not shown 
to be related to his service or to any event therein.  

3.	HVD was not manifested during service or until several 
years thereafter, and is not shown to be related to the 
Veteran's service or to any event therein.  

4.	GERD is a known medical diagnosis; was not manifested 
during service or until several years thereafter; and is not 
shown to be related to the Veteran's service or to any event 
therein.  

5.	The Veteran's symptoms of abdominal pain noted in 2002 
have been attributed to a known clinical diagnosis of 
gastroenteritis, which was acute and resolved; his later 
symptoms of abdominal pain have been attributed to known 
diagnoses of acid reflux and hiatal hernia which were not 
manifested during active service or until several years 
thereafter, and are not shown to be related to the his 
service or to any event therein.  

6.	TheVeteran's symptoms of diarrhea noted in 2002 have been 
attributed to a known diagnosis of gastroenteritis, which was 
acute and resolved; his later symptoms have been attributed 
to known diagnoses of acid reflux and hiatal hernia, which 
were not manifested during active service or until several 
years thereafter, and are not shown to be related to his 
service or to any event therein.  

7.	Chronic fatigue syndrome was not manifested in service, 
and has not been shown postservice.  


CONCLUSIONS OF LAW

1.	Service connection for a left inguinal hernia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  

2.	Service connection for melanoma is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

3.	Service connection for HVD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

4.	Service connection for a GERD, to include as due to 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 
(2009).

5.	Service connection for a disability manifested by 
abdominal pain, to include as due to undiagnosed illness is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.317 (2009).

6.	Service connection for a disability manifested by 
diarrhea, to include as due to undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.317 (2009).

7.	Service connection for chronic fatigue syndrome, to 
include as due to undiagnosed illness is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.317, 4.88a (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, a July 
2004 letter provided certain essential notice prior to the 
readjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A March 2009 letter explained 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence 
he/she was responsible for providing.  This letter also 
informed the appellant of disability rating and effective 
date criteria.  An October 2009 supplemental statement of the 
case (SSOC) readjudicated the matters after the appellant and 
his representative were given an opportunity to respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  
The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in April 1992, in February and 
May 2001, in April 2004, and in July 2009.  The July 2009 
examination was responsive to the Board's remand requests, 
and cumulatively, these examinations provide sufficient  
information  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
evidence pertinent to these matters that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of these claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including cancer and HVD) may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration 
of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service 
connection for certain chronic diseases) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, 
generally, full-time duty in the Armed Forces performed by 
reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Veteran seeks service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during 1991.  Service connection may be 
established on a presumptive basis for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In 
claims based on undiagnosed illness, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Notably, laypersons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation [under 38 U.S.C.A. § 1117, i.e.]shall not be 
paid under this section if: (1) there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Veteran is a Persian Gulf Veteran.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Left Inguinal Hernia

The Veteran's STRs from his period of active duty or ACDUTRA 
do not show any complaint or manifestation of a left inguinal 
hernia.  Additionally, no pertinent complaints or findings of 
an inguinal hernia were noted on April 1992 VA general 
medical examination.  On November 2002 Army Reserve 
examination, a small, reducible left inguinal hernia was 
found.  This was confirmed on August 2004 VA general medical 
examination.  At that time, the Veteran reported that the 
hernia had been found on routine physical in November 2002 
and was still present.  The pertinent diagnosis was left 
inguinal hernia, symptomatic.  

The Veteran claims that service connection left inguinal 
hernia is warranted because the disorder was first noted on 
his a Reserve examination in November 2002.  However, claims 
based on periods of active duty are substantively different 
from claims made with regard to his Army Reserve service.  
Specifically, service connection may be granted for 
disability resulting from either disease or injury incurred 
in, or aggravated during service or while performing ACDUTRA, 
and service connection based on INACDUTRA is limited to 
disability due to injury (and not disease) while performing 
INACDUTRA.  38 U.S.C.A. § 101(24).   The fact that an 
inguinal hernia was noted on examination for Reserve service, 
of itself, neither establishes nor suggests that such 
disability was incurred or aggravated during a period of 
active service, ACDUTRA, or INACDUTRA.  The Veteran does not 
allege/point to (and the record does not show) any specific 
event or injury during ACDUTRA or INACDUTRA to which his left 
inguinal hernia may be attributed.  Consequently, there is no 
evidence suggesting there might be a nexus between such 
disability and his military service;.  

The Board notes the Veteran's allegation that service 
connection for his left inguinal hernia is warranted as such 
was noted on an over-40 examination while he was on Reserve 
status.  However, to establish service connection for the 
left inguinal hernia he must also show a nexus between this 
disability and a period of active service.  Nothing in the 
competent evidence of records shows (or suggests) there is 
(or might be) such nexus.  Consequently, the preponderance of 
the evidence is against this claim, and it must be denied..  
Melanoma

The Veteran's STRs from his period of active duty or ACDUTRA 
do not show any complaint or manifestation of a melanoma and 
there were no pertinent complaints or findings of a melanoma 
noted on April 1992 VA general medical examination.  On 
November 2002 Army Reserve examination, an irregular nevus on 
the left lower back was noted.  Private treatment records 
show that in December 2002 an assessment of atypical nevus 
versus superficial spreading of a malignant melanoma was 
made.  A pathology report confirmed that this was a melanoma.  

The Veteran alleges that his melanoma should be service 
connected because it was first noted on a Reserve examination 
in November 2002.  Notably, the chronic disease presumptive 
provisions do not apply following a period of ACDUTRA or 
INACDUTA (see Biggins, supra, 1 Vet. App. at 477-78(1991).  
As was noted, this claim may only be granted for disability 
resulting from either disease or injury incurred in, or 
aggravated during service or while performing ACDUTRA 
(INACDUTRA is not for consideration as melanoma is a 
disease).  There is no evidence of a melanoma being 
manifested during active duty, or within one year of the 
Veteran's discharges from his periods of active service (in 
1973 or 1991), or of it being manifested during a period of 
ACDUTRA, and no competent evidence even suggesting the 
melanoma may somehow be related to his service (So as to 
warrant a VA nexus examination in this matter.  See McLendon 
v. Nicholson,20 Vet. App. 79 (2006)).  While the Veteran 
alleges there is a nexus between his service and his 
melanoma, he is a layperson, and his opinion is not competent 
evidence on a medical question such as the etiology of a 
disability.  See Espirituv. Derwinski, 2 Vet. App. 492 
(1992).  

HVD

The Veteran's STRs from his periods of active duty and 
ACDUTRA do not show any complaint or manifestation of HVD, 
and no pertinent complaints or findings were noted on April 
1992 VA general medical examination (when blood pressure was 
122/78).  Laboratory studies in November 1992 (in connection 
with a Reserve service examination) reveled the Veteran had 
elevated cholesterol.  He contends that this reflects the 
onset of his HVD.  Clinical evaluation of the heart on that 
examination was normal (and the Veteran's blood pressure was 
100/68 (i.e., normal)).  (Hypertension is persistently high 
arterial blood pressure with suggested threshold levels 
starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  
Dorland's Illustrated Medical Dictionary 909 (31st Ed. 
2007).)  Private treatment records show that in May 2003, the 
Veteran was seen for complaints of shortness of breath of 
four weeks duration.  The assessments were dyspnea on 
exertion and elevated cholesterol.  A July 2003 private 
echocardiogram found mild mitral tricuspid regurgitation, 
concentric LVH, diastolic dysfunction, and mild LA 
enlargement.  

On August 2004 VA examination the Veteran stated that he had 
hypertension diagnosed in May 2003.  It was noted that an 
electrocardiogram (ECG) was abnormal and the pertinent 
diagnosis was HVD.  

The Veteran argues that service connection for HVD is 
warranted because elevated cholesterol levels were noted in 
connection with a Reserve examination in 2002.  Because HVD 
is a disease (and it is neither shown nor alleged that he had 
a heart attack or stroke while on INACDUTRA, see 38 C.F.R. 
§ 3.6), service connection for HVD may only be granted if it 
was incurred aggravated while on active service or while 
performing ACDUTRA (or became manifest to a compensable 
degree within one year of his discharges from active duty in 
1973 and in 1991)(under the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112).  There is evidence in the 
record showing (or suggesting that the Veteran's HVD was 
manifested during service (or to a compensable degree within 
an applicable presumptive period).  To the extent that the 
Veteran points to an elevated cholesterol count in November 
1992 as evidence of HVD being manifest during a presumptive 
period, such argument is totally without merit.  First of all 
November 1992 is substantially beyond the one year 
presumptive period afforded following the Veteran's discharge 
from active duty in June 1991.  Even more significant is he 
has not presented any competent evidence (medical opinion or 
treatise) that an elevated cholesterol count (a laboratory 
study) indeed reflects there is underlying HVD.  Notably, the 
Veteran's blood pressure in November 1992 was well within 
normal limits.

In summary, there is no competent evidence that links the 
Veteran's HVD to his service.  As was noted above, because he 
is a layperson, his own opinion in this matter is not 
competent evidence.  See Espiritu, 2 Vet. App. at 492 (1992).  
Accordingly, the preponderance of the evidence is against 
this claim, and it must be denied.  

GERD, Abdominal Pain, and Diarrhea

The Veteran's STRs from his periods of active duty and 
ACDUTRA do not show any complaint or manifestation of a 
gastrointestinal disorder, to include GERD and no pertinent 
complaints or findings of abdominal pain, diarrhea or GERD 
were noted on April 1992 VA general medical examination.  The 
Veteran complained of signs and symptoms that were 
characteristic of GERD during a December 2001 VA examination.  
The impression at that time was probable GERD, by history.  
On Reserve examination in November 2002, the Veteran reported 
having questionable acid reflux, and on August 2004 VA 
examination, he stated that he began having some acid reflux 
with abdominal pain and diarrhea in 2001.  The diagnosis was 
GERD, with abdominal pain and diarrhea, and with a hiatal 
hernia.  The examiner stated that "there is no undiagnosed 
illness on my part of this . . . examination."  

Because the significance of complaints and findings noted in 
postservice treatment records and on periodic examinations 
was unclear, the Board's prior remand of this matter 
requested an examination to obtain clarifying information.  
On July 2009 VA examination scheduled in response, the 
Veteran's history of abdominal pain and diarrhea on November 
2002 examination, and on August 2004 examination was noted.  
The examiner opined, in essence, that the symptoms noted in 
2002 were not likely manifestations of GERD or of an unknown 
or undiagnosed illness.  Rather, they were more likely due to 
an acute gastroenteritis that spontaneously resolved.  The 
examiner further opined that the symptoms reported in 2004 
were shown by upper GI to be due to acid reflux and a hiatal 
hernia.  

The July 2009 examiner's opinion was based on examination of 
the Veteran, and consideration of his demonstrated medical 
history and medical literature; it was supported by stated 
rationale (identifying an acute gastroenteritis as the 
etiology for the symptoms reported in 2002) and acid reflux 
and hiatal hernia (known clinical diagnoses and therefore not 
undiagnosed illness) as the underlying cause of the symptoms 
noted in 2004.  The examiner pointed to clinical data that 
support the opinion, i.e., an upper G.I. study that 
identified the underlying pathology. While the Veteran has 
testified that he believes that there is a relationship 
between his service and his gastrointestinal symptoms, he is 
a layperson, and, as such, is not competent to offer an 
opinion regarding medical diagnosis or etiology.  See 
Espiritu,2 Vet. App. 492 (1992).  

In summary, the preponderance of the evidence shows that the 
Veteran's symptoms of abdominal pain and diarrhea are more 
likely due to hiatal hernia and acid reflux rather than to an 
undiagnosed illness (Notably, hiatal hernia and acid reflux 
disease are known clinical diagnoses placing these claims 
outside the purview of the undiagnosed illness presumptive 
provisions of 38 U.S.C.A. § 1117.).  As hiatal hernia and 
acid reflux were not manifested during active service, and 
there is no competent evidence that links such diseases to 
service, the preponderance of the evidence is against these 
claims.  Therefore, service connection for GERD and for 
disabilities manifested by abdominal pain and diarrhea is not 
warranted.    

Chronic Fatigue Syndrome (CFS)

At the outset, it is noteworthy that CFS is a multisymptom 
disease that may be presumed service connected if manifested 
in a Persian Gulf Veteran.  See 38 C.F.R. § 3.117 
(a)(2)(i)(B)(1).  

For VA purposes the diagnosis of CFS requires:  
(1) new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; and (emphasis added)
(2) the exclusion, by history, physical examination, and 
laboratory tests of all other conditions that may produce 
similar symptoms; and 
(3) six or more of the following: (i) acute onset of 
condition (ii) low grade fever (iii) nonexudative pharyngitis 
(iv) palpable or tender cervical or axillary lymph nodes (v) 
generalized muscle aches or weakness (vi) fatigue lasting 24 
hours or more after exercise (vii) headaches of a type, 
severity, or pattern that is different from headaches in the 
premorbid state (viii) migratory joint pains (ix) 
neuropsychologic symptoms (x) sleep disturbance.  38 C.F.R. 
§ 4.88a.  

The threshold question that must be addressed here (as in any 
claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
evidence of record did not include a report of an examination 
adequate to ascertain whether or not the Veteran has CFS, the 
February 2009 Board remand (in pertinent part) ordered such 
examination.  A VA examination in July 2009 specifically 
addressed this matter.  The examiner elicited history from 
the Veteran, and the Veteran reported that onset (of his 
alleged CFS) was in August 1991, when he had an episode of 
feeling really tired for a couple of weeks (but was not 
evaluated at the time).  He further related that since then 
such episodes have occurred every 9-12 months (and over the 
last 5 years 1-2 times a year, lasting a week).  He indicated 
that the problem had improved, and that he was not receiving 
any treatment.  There was no associated debilitating fatigue; 
fatigue lasting 24 hours or longer after exercise; 
restriction of activities; pharyngitis, or cervical or 
axillary lymphadenopathy.  The examiner indicated that there 
was no diagnosis of CFS; it was noted specifically that 
criteria (1) and (3) in the regulatory definition of CFS 
(38 C.F.R. § 4.88a) were not met.  

The VA examination conducted specifically to determine 
whether or not the Veteran has CFS found he does not have 
such multisystem disease.  Notably, the Veteran's own 
descriptions of symptoms do not meet the criteria in the 
regulatory definition of CFS.  As it is not shown that the 
Veteran has CFS, the threshold legal requirement for 
establishing service connection for such disease is not 
satisfied.  Consequently, service connection for CFS is not 
warranted.  





ORDER

Service connection for left inguinal hernia is denied.

Service connection for melanoma is denied.

Service connection for HVD is denied.

Service connection for GERD, to include as due to undiagnosed 
illness, is denied.

Service connection for disability manifested by abdominal 
pain, to include as due to undiagnosed illness, is denied.

Service connection for disability manifested by diarrhea, to 
include as due to undiagnosed illness, is denied.

Service connection for CFS is denied.  


REMAND

Regarding the claim of service connection for residuals of a 
left rotator cuff tear, the Veteran has consistently 
contended that he sustained such injury participating in 
physical training while on ACDUTRA ["summer camp"] in Korea 
in April 2001.  In support of the claim he has submitted a 
statement from a fellow serviceman who describes the 
circumstances surrounding the injury.  A December 2001 
statement from a private physician includes an opinion that 
the Veteran's shoulder disorder is consistent with an overuse 
type of injury such as the Veteran reports occurred in April 
2001.  Later periodic examination reports note normal upper 
extremities (however, they were not specific for residuals of 
a left shoulder injury).  While statements from the private 
physician are associated with the claims, copies of treatment 
records are not.  Such records are likely to contain 
pertinent information, and must be secured.  Finally, the 
record does not show that the Veteran was examined by VA to 
ascertain the presence, nature, and likely etiology of any 
left shoulder disability.  The circumstances described above 
meet the "low threshold" criteria for when a VA examination 
to secure medical nexus opinion is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify whether or not 
the Veteran served on ACDUTRA (summer 
camp) in Korea in April 2001.  

2. With the Veteran's cooperation 
(i.e., providing any releases 
necessary), the RO should secure from 
A.F.R., M.D., copies of the complete 
clinical records of any and all 
clinical records of evaluations and 
treatment the Veteran received for left 
shoulder complaints (to include reports 
of any diagnostic studies used to 
establish the listed diagnoses of 
rotator cuff tendinosis and left 
partial rotator cuff tear).  

3. The RO should then arrange for an 
orthopedic examination of the Veteran 
to ascertain the presence, nature, and 
likely etiology of his current left 
shoulder disability (if any).  The 
examiner must review the Veteran's 
claims file in conjunction with the 
examination, and based on such review 
and examination of the Veteran, provide 
an opinion responding to the following:  

(a) Does the Veteran have a left 
shoulder disability?  if so, what the 
nature (medical diagnosis) of such 
disability?

(b) If a chronic left shoulder 
disability is diagnosed, please 
indicated (for each diagnosis) whether 
such, at least as likely as not (a 50% 
or better probability) is related to an 
injury during "summer camp" in Korea 
in April 2001 as described in the July 
30, 2003 dated "buddy statement".  The 
examiner must explain the rationale for 
all opinions given.  

4.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


